      Case 1:20-cv-00631-AWI-SAB Document 25 Filed 09/14/20 Page 1 of 1


 1
 2
 3                                 UNITED STATES DISTRICT COURT

 4                                EASTERN DISTRICT OF CALIFORNIA

 5
   ROBERT AND DEBORAH JOHNSTON,                         Case No. 1:20-CV-00631-AWI-SAB
 6 individually, and on behalf of a class of
   similarly situated individuals,                      [PROPOSED] ORDER GRANTING
 7                                                      STIPULATION SETTING BRIEFING
                    Plaintiffs,                         SCHEDULE FOR DEFENDANT FCA US
 8
                                                        LLC’S MOTION TO DISMISS
 9           v.                                         PLAINTIFFS’ COMPLAINT

10 FCA US LLC, a Delaware limited liability
     corporation,                                       Complaint Filed:     May 4, 2020
11                                                      Hearing Date:        October 5, 2020
                    Defendant.                          Time:                1:00 p.m.
12
13
14
             THE COURT having considered the Parties’ stipulation and finding good cause ORDERS
15
     that:
16
             1.     The hearing on Defendant’s Motion to Dismiss shall be continued to November 9,
17
     2020 at 1:30 p.m.;
18
             2.     Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on or before
19
     October 14, 2020; and
20
             3.     Defendant’s reply in Support of Defendant’s Motion to Dismiss, shall be due on or
21
     before October 28, 2020.
22
23
     IT IS SO ORDERED.
24
25 Dated: September 14, 2020
                                               SENIOR DISTRICT JUDGE
26
27
28

        [PROPOSED] ORDER GRANTING STIPULATION FOR MTD BRIEFING AND CONTINUING HEARING
